Citation Nr: 1750634	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  15-02 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, claimed as secondary to service-connected disabilities.  

2.  Entitlement to service connection for sleep apnea, to include as secondary to psychiatric disability.

3.  Entitlement to service connection for insomnia, to include as secondary to psychiatric disability.

4.  Entitlement to special monthly compensation based on the spouse's need of regular aid and attendance.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from March 1957 to December 1960 and from December 1988 to January 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal of August 2013 and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that in October 2017 the Veteran requested a 90 day extension in order to submit additional evidence or argument prior to a Board decision.  However, as these matters are not yet ready for appellate review and require further evidentiary development, the Veteran will be provided ample opportunity to submit further evidence for consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Pursuant to a March 2017 Board remand, the Veteran was scheduled for a VA psychiatric examination.  However, in March 2017 that request was cancelled internally with a notation that the original psychiatric examination of July 2013 had not been done at the requested location and that therefore, they could not conduct a new examination there.  No new psychiatric examination was scheduled at any location.

Due to conflicting medical evidence in the claims file, and the development of additional evidence since the July 2013 examination, the Board does not have enough information to render a decision on the psychiatric claim.  A new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the Veteran's claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As that examination was not provided, remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the Veteran has claimed that his insomnia and his sleep apnea are related to active service and/or his psychiatric disability.  An addendum opinion was obtained for each claimed condition in April 2017.  The reviewers determined that due to a lack of complaint, treatment, or diagnosis in service of either condition, service connection was not warranted.  It was determined that the Veteran's sleep apnea was not proximately due to or aggravated by a psychiatric disability as no mental disorder had been diagnosed, as per the July 2013 VA examination.  No opinion was given regarding secondary service connection for insomnia, as the reviewer determined the Veteran had not met the criteria for the disorder.  

As the claim for service connection for psychiatric disability is being remanded for additional development, the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The Board also finds that a new VA medical opinion is required on both of the insomnia and sleep apnea claims.  Neither addendum opinion was based upon the results and potential diagnoses from the required new psychiatric examination, as it was not conducted.  Moreover, neither opinion addressed the Veteran's lay statements regarding his "watch" duties and the private physicians' opinions of record, as requested in the March 2017 Board remand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, supra.

Additionally, the Veteran is seeking special monthly compensation based on the need of his spouse for regular aid and attendance.  A veteran entitled to compensation at the rates provided in 38 U.S.C.A. § 1114, and whose disability is rated not less than 30 percent, is entitled to additional compensation for dependents, to include a spouse who is significantly disabled as to need or require the regular aid and attendance of another person.  8 U.S.C.A. § 1115 (West 2014); 38 C.F.R. § 3.351(a)(2) (2017).  As the other remanded claims for service connection may establish the basic criteria for additional compensation, i.e., a disability rated 30 percent or higher, the claims are inextricably intertwined.  See Harris v. Derwinski, supra.  The Board must defer adjudication of this claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA medical examination by a qualified clinician for his claimed psychiatric disability at any appropriate VA facility.  The claims file should be made available for review and noted as such in the examination report.  After a review of the claims file, the examiner is asked to address the following: 

a.  Identify the current psychiatric diagnoses.  

b.  Is it at least as likely as not (50 percent probability or higher) that any psychiatric disability is proximately due to the Veteran's service-connected bilateral hearing loss and/or tinnitus?  

c.  Is it at least as likely as not (50 percent probability or higher) that any psychiatric disability is chronically aggravated by the Veteran's service-connected bilateral hearing loss and/or tinnitus?  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

d.  In determining whether any psychiatric disability is aggravated by the service-connected bilateral hearing loss and/or tinnitus, the examiner should opine upon a baseline level of severity of the psychiatric disability established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the psychiatric disability.  38 C.F.R. § 3.310(b) (2017).

e.  A rationale must be provided for all opinions reached.  The clinician is requested specifically to discuss the December 2014 private psychiatric evaluation and its findings.

2.  Request an addendum opinion regarding the claim for service connection for insomnia.  The claims file should be made available for review and noted as such in the examination report.  After a review of the claims file, the clinician is asked to address the following: 

a.  Is it at least as likely as not (50 percent probability or higher) that the insomnia was incurred in or otherwise related to active service?

b.  Is it at least as likely as not (50 percent probability or higher) that the insomnia is proximately due to a psychiatric disability?  

c.  Is it at least as likely as not (50 percent probability or higher) that the insomnia is chronically aggravated by a psychiatric disability?  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

d.  In determining whether insomnia is aggravated by any service-connected psychiatric disorder, the clinician should opine upon a baseline level of severity of insomnia established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the disability.  

e.  A rationale must be provided for all opinions reached.  The clinician must address the Veteran's statements relating his insomnia to active service, to include "watch" duties, and the private physicians' October 2012, November 2012, and March 2013 opinions diagnosing the condition and relating the Veteran's insomnia to active service.     

3.  Request an addendum opinion regarding the claim for service connection for sleep apnea.  The claims file should be made available for review and noted as such in the examination report.  After a review of the claims file, the clinician is asked to address the following: 

a.  Is it at least as likely as not (50 percent probability or higher) that the sleep apnea was incurred in or otherwise related to active service?

b.  Is it at least as likely as not (50 percent probability or higher) that the sleep apnea is proximately due to a psychiatric disability?  

c.  Is it at least as likely as not (50 percent probability or higher) that the sleep apnea is chronically aggravated by a psychiatric disability?  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

d.  In determining whether sleep apnea is aggravated by any service-connected psychiatric disorder, the clinician should opine upon a baseline level of severity of the sleep apnea established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the psychiatric disability.  

e.  A rationale must be provided for all opinions reached.  The examiner must address the Veteran's statements relating his sleep apnea to active service, to include "watch" duties, and the private physicians' October 2012, November 2012, and March 2013 opinions relating the Veteran's sleep disabilities to active service.   

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and his attorney.  After allowing an appropriate amount of time for response, return the case to the Board for review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






